Plaintiffs were unable to show that defendant City, whose duty to maintain its roads and highways in a reasonably safe condition is nondelegable (see Lopes v Rostad, 45 NY2d 617, 623 [1978]; McAllen v City of New York, 270 AD2d 43 [2000]), had prior written notice of the alleged defect in the pathway (Administrative Code of City of NY § 7-201 [c]), or that either defendant had created the defect through its own affirmative negligence. They further failed to demonstrate that any circumstances exist under which CPC, a contractor, could have owed a duty of care to them (see Espinal v Melville Snow Contrs., 98 NY2d 136, 138 [2002]). The agreement between the defendants did not indicate that CPC assumed any duty of the City to maintain the premises in a safe condition.
We have considered plaintiffs’ remaining contentions and find them unavailing. Concur — Gonzalez, P.J., Tom, Sweeny, Freedman and Abdus-Salaam, JJ.